Court of Appeals, State of Michigan

                                              ORDER
                                                                           Elizabeth L. Gleicher
Jason Michael Morgan v Ashwin H Shah MD                                      Presiding Judge

Docket No.    341846                                                       Cynthia Diane Stephens

LC No.        16-138595-NH                                                 Colleen A. O'Brien
                                                                             Judges


                The Court orders that the February 12, 2019 opinion is hereby AMENDED to correct a
clerical error. In the caption area of the opinion, Macomb Circuit Court is c01Tected to read Monroe
Circuit Court.

              In all other respects, the February 12, 2019 opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                               MAY 1 7 2019
                                       Date